Per Curiam.

As indicated in the opinion in People v. Lennon (22 N Y 2d 677), also decided today, there is no need to corroborate the testimony of the complainant in order to sustain the defendants’ convictions for the crimes, other than rape and assault with intent to commit rape, charged against them. The other contentions advanced have been considered and found to be without substance.
The judgments appealed from should be affirmed.
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Keating, Bkeitel and Jasen concur.
Judgments affirmed.